DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-38 are allowed.
	Hebert et al.  (US 20170360325) teaches a system and method of controlling real-time image-guided adaptive radiation treatment of at least a portion of a region of a patient. The computer-implemented method comprises obtaining a plurality of real-time image data corresponding to 2-dimensional (2D) magnetic resonance imaging (MRI) images including at least a portion of the region, performing 2D motion field estimation on the plurality of image data, approximating a 3-dimensional (3D) motion field estimation, including applying a conversion model to the 2D motion field estimation, determining at least one real-time change of at least a portion of the region based on the approximated 3D motion field estimation, and controlling the treatment of at least a portion of the region using the determined at least one change.
Van Zon et al. (US 20190287682) teaches monitoring changes in conditions of multiple individuals in areas. In some embodiments, a patient monitoring queue may be established that includes a plurality of patients in an area  such as a waiting room. The area may be capturable by vital sign acquisition camera(s) mounted in or near the area. Updated vital sign(s) may be unobtrusively acquired by the vital sign acquisition camera(s) from a given patient selected from the patient monitoring queue. Based on the updated vital sign(s) and prior vital signs acquired previously from the given patient, deterioration of the given patient may be detected. Output may be provided alerting medical personnel of the deterioration of the given patient.

Prior art of record fails to teach identifying, using a processor, a preliminary motion model of a patient under motion; generating a dictionary of simulated expanded potential patient measurements and corresponding simulated potential patient states using the preliminary motion model based on an initial actual measurement and a corresponding initial actual patient state; training, using a machine learning technique, a correspondence motion model relating an input patient measurement to an output patient state using the dictionary; and estimating, using the processor, the patient state corresponding to a patient measurement of the patient using the correspondence motion model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641